UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7032



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERJUAN DEVULA JOYNER,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-02-325; CA-04-2346-7)


Submitted: December 15, 2005              Decided: December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerjuan Devula Joyner, Appellant Pro Se.       Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerjuan    Devula       Joyner   seeks    to   appeal    the    district

court’s order dismissing his petition filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a §

2255   proceeding     unless    a    circuit   justice      or   judge     issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)   (2000).       A    prisoner   satisfies      this    standard      by

demonstrating that reasonable jurists would find both that the

district    court’s    assessment       of   his     constitutional      claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                  See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Joyner

has not made the requisite showing.            See United States v. Morris,

    F. 3d     , No. 04-7889 (4th Cir. Nov. 7, 2005).              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                           DISMISSED




                                       - 2 -